Title: From George Washington to William Livingston, 10 May 1782
From: Washington, George
To: Livingston, William


                        
                            Sir
                            Head Quarters Newburgh May 10th 1782
                        
                        I have the honor to enclose to your Excellency the Copy of a Letter to Colonel Dayton, prohibiting the
                            practice of sending Flags from, or receiving them at any place except the Post of Dobbs Ferry—This I thought essentially
                            necessary for many reasons, which I doubt not will occur to your Excellency, and therefore request your aid in carrying
                            the measure into effect, and that you will be pleased to communicate your Orders to all Persons who may have occasion to
                            be acquainted with the Matter—in the State over which you preside.
                        Orders similar to those of Colonel Dayton, are given to all the Officers commanding on the Lines in the
                            several States contiguous to Posts occupied by the British, which I shall cause to be rigidly obeyed; & hope for
                            the concurrence of the civil Power in preventing all other intercourse with the Enemy, as far as possibly can be done. I
                            have the honor to be With great respect 
                        
                            Go: Washington
                        
                        
                            P.S. I am told there is quite an open intercourse between the City of New York & the City of
                                Monmouth by means of prostituted Flags of Truce—this to Your .
                        
                        
                            
                        
                    